NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

     EMED TECHNOLOGIES CORPORATION,
                Appellant

                           v.

           REPRO-MED SYSTEMS, INC.,
                     Appellee
              ______________________

                      2017-1547
                ______________________

    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board in No. IPR2015-
01920.
                 ______________________

                Decided: April 3, 2018
                ______________________

    JOHN B. THOMAS, Hicks Thomas LLP, Houston, TX,
for appellant. Also represented by WILLIAM PETERSON
RAMEY, III, Ramey & Schwaller, LLP, Houston, TX.

   JAMES GORDON SAWTELLE, Sherman & Howard LLC,
Denver, CO, for appellee.       Also represented by
CHRISTOPHER MICHAEL JACKSON, PETER G. KOCLANES;
DANIEL ROBERTS, Law Offices of Daniel W. Roberts, LLC,
Superior, CO.
               ______________________
2                 EMED TECHS. CORP.    v. REPRO-MED SYS., INC.




Before LOURIE, O’MALLEY, and TARANTO, Circuit Judges.
LOURIE, Circuit Judge.
    EMED Technologies Corporation (“EMED”) appeals
from the final written decision of the U.S. Patent and
Trademark Office (“PTO”) Patent Trial and Appeal Board
(“the Board”) in an inter partes review (“IPR”) proceeding
concluding that claims 1–8 and 10 of its U.S. Patent
8,961,476 (“the ’476 patent”) are unpatentable. See
Repro-Med Sys., Inc. v. EMED Techs. Corp., IPR 2015-
01920, 2017 WL 378978, at *1–2 (P.T.A.B. Jan. 12, 2017)
(“Decision”). Because the Board did not err, we affirm.
                      BACKGROUND
    EMED owns the ’476 patent, which discloses various
devices that “provide protection to eliminate needle stick
injuries when using needles associated with subcutaneous
fluid administration as well as access to implanted ports.”
’476 patent col. 4 ll. 37–40. Claim 1 is illustrative and
reads in part:
    1. A device for protecting a user from a sharp tip
    of a medical needle, the device comprising:
       a central body portion;
       the medical needle having a first end . . . ,
       and a second end . . . ;
       a pair of wings, . . . the inner region of
       each wing in attachment to the central
       body portion . . . , the pair of wings dis-
       posed in opposition to one another with
       the medical needle positioned there-
       between, . . . where the wings in the open
       position are spaced apart from each oth-
       er . . . ;
       a mechanical fastener . . . ;
EMED TECHS. CORP.   v. REPRO-MED SYS., INC.              3



        the mechanical fastener including a lip ex-
        tending along at least a portion of a pe-
        rimeter of at least one wing . . . .
Id. col. 13 l. 33–col. 14 l. 22 (emphases added).
    Repro-Med Systems, Inc. (“Repro”) filed a petition for
IPR of claims 1–10 of the ’476 patent, challenging them on
various overlapping anticipation and obviousness
grounds. The Board instituted review of all the chal-
lenged claims on the following grounds: claim 1 as antici-
pated by Japanese Patent Application Publication H9-
66106 (“Harada”); claims 1, 5, and 7 as anticipated by
U.S. Patent 4,944,731 (“Cole”); claims 1 and 7–9 as antici-
pated by U.S. Patent 5,147,319 (“Ishikawa”); claims 2–4
as obvious over Harada and U.S. Patent 6,911,020
(“Raines”); claim 5 as obvious over Harada and Cole;
claims 8 and 10 as obvious over Harada and U.S. Patent
6,500,155 (“Sasso”); and claims 8 and 9 as obvious over
Harada and Ishikawa.
    In its institution decision, the Board construed, inter
alia, the limitation “in attachment to” as encompassing
indirect attachment through an intermediary structure
based on its ordinary meaning, and the limitation “lip” as
“a rounded, raised, or extended piece along an edge”
according to its ordinary meaning and citing a dictionary
definition. J.A. 533, 535.
    In its final written decision, the Board determined
that claims 1–8 and 10 were unpatentable on all the
instituted grounds but determined that claim 9 was not
unpatentable on either of the instituted grounds. Deci-
sion, 2017 WL 378978, at *37. Claim 9 is not at issue in
this appeal. In reaching its decision on the other claims,
the Board maintained its construction of the relevant
claim limitations from the institution decision. Id. at *6–
7, *9–10. The Board also denied EMED’s motion to
amend the claim as it determined that Harada, Cole, and
4                  EMED TECHS. CORP.   v. REPRO-MED SYS., INC.



Ishikawa each would still anticipate the proposed amend-
ed claim. Id. at *33–35.
    EMED timely appealed. We have jurisdiction pursu-
ant to 28 U.S.C. § 1295(a)(4)(A).
                       DISCUSSION
    We review the Board’s factual findings for substantial
evidence and its legal determinations de novo. PPC
Broadband, Inc. v. Corning Optical Commc’ns RF, LLC,
815 F.3d 747, 751 (Fed. Cir. 2016). Substantial evidence
is evidence that a reasonable mind might accept as ade-
quate to support a conclusion. Consol. Edison Co. v.
NLRB, 305 U.S. 197, 229 (1938). In IPR proceedings, the
Board gives claim limitations their broadest reasonable
interpretation in light of the claim language and specifi-
cation. See Cuozzo Speed Techs., LLC v. Lee, 136 S. Ct.
2131, 2142–46 (2016).
    Anticipation is a question of fact that we review for
substantial evidence. REG Synthetic Fuels, LLC v. Neste
Oil Oyj, 841 F.3d 954, 958 (Fed. Cir. 2016). Obviousness
is a question of law based on underlying factual findings
relating to “the scope and content of the prior art, differ-
ences between the prior art and the claims at issue, the
level of ordinary skill in the pertinent art, and any objec-
tive indicia of non-obviousness.” Randall Mfg. v. Rea, 733
F.3d 1355, 1362 (Fed. Cir. 2013) (citation omitted).
    On appeal, EMED argues that the Board incorrectly
identified the field of art as the field of general product
design rather than “the field of protection from sharp
needles in the medical field.” Appellant’s Br. 16. EMED
further contends that the Board erred in construing “in
attachment to” as encompassing indirect attachment
through an intermediate structure and “lip” as encom-
passing a flap, by relying on a non-contemporaneous
dictionary definition, which resulted in the incorrect
decision of unpatentability. EMED also argues that the
EMED TECHS. CORP.   v. REPRO-MED SYS., INC.                5



Board erred in finding that Harada teaches the wings
being “spaced apart” when in the open position, and in
finding that Ishikawa teaches the medical needle “posi-
tioned therebetween.” EMED further argues that the
Board erred in finding that Cole teaches the wings of
“rectangular shape” as required in claim 7. EMED also
contends that the Board failed to sufficiently articulate a
motivation to combine in its obviousness analysis and
erred in denying EMED’s motion to amend.
     Repro responds that the Board did not err in its de-
terminations of the relevant field of art or the level of a
person of ordinary skill in the art, and that those were
supported by substantial evidence. Repro further argues
that the Board’s interpretation of “in attachment to” and
“lip” was consistent with the ordinary meaning of the
limitations and was not in error under the broadest
reasonable interpretation standard. Based on the Board’s
correct claim construction, Repro contends that the
Board’s anticipation and obviousness determinations on
claims 1–8 and 10 were not in error and were supported
by substantial evidence. Repro finally argues that the
Board did not err in denying EMED’s motion to amend
because the amended claim would still be unpatentable.
     We agree with Repro that the Board did not err in its
claim construction, anticipation and obviousness determi-
nations, or denial of EMED’s motion to amend. First, we
reject EMED’s assertion that the relevant field of art was
limited to the narrow field identified by EMED, and at
any rate, the Board neither unduly narrowed the relevant
field nor made its decision relying on an identification of a
narrow field of art.
    We also reject EMED’s contention that the Board
erred in its claim construction. The Board properly
determined that the broadest reasonable interpretation of
“in attachment to” does not preclude having an interme-
diary structure between “the inner region of each wing”
6                 EMED TECHS. CORP.   v. REPRO-MED SYS., INC.



and “the central body portion.” Also, the Board properly
read “lip” in accordance with its broadest reasonable
interpretation, and we discern no error in its reference to
a dictionary definition, which was only confirmatory and
provided additional support.
    We also conclude that the Board’s unpatentability de-
terminations on claims 1–8 and 10 were not in error.
First, the Board’s findings of the references’ teachings
were supported by substantial evidence. The Board
analyzed each of the references in great detail and made
findings of their teachings, under its claim construction
and even assuming EMED’s narrow claim construction.
Furthermore, contrary to EMED’s contention, the Board
provided reasoning for concluding that the claims would
have been obvious upon reviewing the parties’ arguments
and crediting Repro’s expert testimony regarding the
understanding of the references by a person of ordinary
skill in the art. We find no error.
    We also find no error in the Board’s denial of EMED’s
motion to amend claim 1 to recite “direct attachment.”
The Board’s unpatentability determination did not turn
on exclusion of indirect attachment from the construed
scope of “in attachment to” because the Board had already
made findings even assuming EMED’s narrow claim
construction requiring “direct attachment.” As such, the
Board properly concluded that EMED’s proposed amend-
ed claim would not be patentable over the references’
teachings as found by the Board, which were supported by
substantial evidence.
    We have considered EMED’s remaining arguments
but find them unpersuasive.
                       CONCLUSION
    For the foregoing reasons, we affirm the decision of
the Board.
                      AFFIRMED